REQUIREMENT OF ALLOWANCE UNDER 37 CFR 1.801-1.809
Applicant’s assurances in the specification filed 09/22/2020 indicating that an acceptable deposit of the instantly claimed biological material will be made at the NCMA indicated in the deposit statement on page 50 of the specification, at or before the payment of the issue fee in compliance with the requirements pursuant to the terms of the Budapest Treaty and the provisions of 37 CFR 1.801-1.809 has put the application into a condition for allowance. Applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
Since the Office has received assurance that said deposit will be perfected on or before payment of the issue fee in their testament to meet the provisions of the requirements pursuant to the terms of the Budapest Treaty under which the deposit has or will be accepted, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR 1.809(c)).
	Further, the claims and specification must be amended to include the appropriate Accession Number given by the depository.  Amendments to the specification and the claims should be submitted at the time of or before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312 (see 37 CFR 1.809(e)).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are deemed free of the prior art given the failure of the prior art to teach or reasonably suggest inbred soybean cultivar 98240804 having a combination of traits including, a maturity group of II (2.8), white flowers, a light tawny pubescence, brown hila, tan pods, yellow seed coat, and dull seed coat luster. The closest prior art is U.S. Patent No. 10,506,785 issued 12/17/2019 which teaches soybean cultivar S170122 having most all of the above phenotypic traits but having a different maturity group of III (3.8), and also differing in having a different breeding history and parentage than instant soybean cultivar 98240804.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663